            Case 3:20-cv-05287-RBL-JRC Document 13 Filed 08/12/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      LARRY LLOYD,
                                                              CASE NO. 3:20-cv-05287-RBL-JRC
11                              Plaintiff,
                                                              ORDER
12               v.

13      PENNY L KINGSTON et al.,

14                              Defendants.

15          The District Court has referred this action, filed pursuant to 42 U.S.C. § 1983, to United

16   States Magistrate Judge J. Richard Creatura. Before the Court is Larry Lloyd’s: (1) motion for

17   leave to proceed in forma pauperis (IFP) in a § 1983 complaint (Dkt. 1); (2) second motion for

18   leave to proceed IFP in a 28 U.S.C. § 2254 habeas corpus petition (Dkt. 11); and (3) a proposed

19   habeas petition filed pursuant to § 2254 (“proposed petition”) (Dkt. 10). Although Mr. Lloyd

20   originally filed this cause of action as a § 1983 civil rights complaint, it appears that Mr. Lloyd

21   now seeks to recharacterize his cause of action as a habeas corpus petition pursuant to § 2254.

22   See Dkt. 10, 11.

23          After reviewing the second IFP motion and the proposed petition, Mr. Lloyd is advised

24   that the Court intends to withdraw his § 1983 complaint and recharacterize this action as a


     ORDER - 1
            Case 3:20-cv-05287-RBL-JRC Document 13 Filed 08/12/20 Page 2 of 5



 1   habeas corpus petition pursuant to § 2254. However, a review of Mr. Lloyd’s proposed petition

 2   reveals deficiencies, and he must file an amended petition under § 2254 alleging facts, if any,

 3   showing that his ground for relief has been properly exhausted in state court, naming the proper

 4   respondent and otherwise showing cause why this matter should not be dismissed on or before

 5   September 10, 2020.

 6                                               DISCUSSION

 7           Mr. Lloyd, who is a Washington State prisoner currently incarcerated at the Coyote

 8   Ridge Corrections Center, filed this civil rights action on March 25, 2020. Dkt. 1. In the

 9   proposed complaint, Mr. Lloyd alleged violations of the Fourteenth Amendment’s due process

10   clause and the Eighth Amendment’s prohibition against cruel and unusual punishment. Dkt. 1-1.

11   Mr. Lloyd challenged the revocation of his community custody. Id.

12           On April 28, 2020, Mr. Lloyd was ordered to file a habeas petition under § 2254 on or

13   before May 28, 2020. Dkt. 5. The Court advised Mr. Lloyd that he had not stated a claim for

14   relief under § 1983. Id. After an extension, on July 22, 2020, Mr. Lloyd filed a proposed habeas

15   corpus petition. Dkt. 10. In the proposed petition, Mr. Lloyd states that he is challenging his

16   2014 conviction of possession of a controlled substance and assault in the second degree. Dkt.

17   10. He raises one ground for relief, contending that his due process rights were violated when his

18   community custody was revoked. Dkt. 10 at 26.

19           Based on the proposed habeas petition, it appears that Mr. Lloyd seeks to recharacterize

20   his § 1983 complaint as a habeas petition. See Dkt. 10. Mr. Lloyd seeks relief in the form of a

21   shorter sentence, and therefore a federal habeas petition is the proper vehicle for his requested

22   relief. The court in Castro v. United States, 540 U.S. 375, 382–83 (2003) held that before

23   recharacterizing a civil rights claim, a district court must “notify the pro se litigant that it intends

24


     ORDER - 2
            Case 3:20-cv-05287-RBL-JRC Document 13 Filed 08/12/20 Page 3 of 5



 1   to recharacterize the pleading, warn the litigant that this recharacterization means that any

 2   subsequent [habeas petition] will be subject to the restrictions on ‘second or successive’ motions,

 3   and provide the litigant an opportunity to withdraw the motion or to amend it so that it contains

 4   all the [habeas] claims he believes he has.” Id. at 383; see also United States v. Seesing, 234 F.3d

 5   456, 464 (9th Cir. 2000) (holding that a court should not recharacterize a prisoner’s pro se filing

 6   as a federal § 2255 habeas petition when doing so would be to the prisoner’s disadvantage). To

 7   the extent that Mr. Lloyd seeks monetary relief in a habeas action, monetary damages are not

 8   available. See 28 U.S.C. § 2254; McCarthy v. Bronson, 500 U.S. 136 (1991) (recognizing two

 9   primary categories of suits brought by prisoners-applications for habeas corpus relief pursuant to

10   28 U.S.C. §§ 2254 and 2255 and actions for monetary or injunctive relief under 42 U.S.C. §

11   1983”).

12          Therefore, pursuant to the requirements of Castro, Mr. Lloyd is advised that the Court

13   intends to recharacterize his § 1983 complaint as a § 2254 petition because the claims raised go

14   directly to the constitutionality of Mr. Lloyd’s confinement itself. Mr. Lloyd is warned that if he

15   chooses to do so, his petition will be subject to dismissal if he has already brought a habeas

16   petition challenging his conviction or sentence unless Mr. Lloyd obtains permission to bring a

17   second or successive petition.

18          Mr. Lloyd, however, is advised that he may pursue federal habeas relief only after he has

19   exhausted his state judicial remedies. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). The

20   exhaustion of state court remedies is a prerequisite to the granting of a petition for writ of habeas

21   corpus. 28 U.S.C. § 2254(b)(1). A petitioner can satisfy the exhaustion requirement by

22   providing the highest state court with a full and fair opportunity to consider all claims before

23   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v.

24


     ORDER - 3
            Case 3:20-cv-05287-RBL-JRC Document 13 Filed 08/12/20 Page 4 of 5



 1   Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985). Full and fair presentation of claims to the state court

 2   requires “full factual development” of the claims in that forum. Kenney v. Tamayo-Reyes, 504

 3   U.S. 1, 8 (1992). The petition indicates that Mr. Lloyd has not satisfied the exhaustion

 4   requirement by raising his claim to the state’s highest court. See Dkt. 10 at 4-7. Therefore, the

 5   petition is subject to dismissal without prejudice.

 6          Additionally, Mr. Lloyd must name as respondent, the “person who has custody over [the

 7   petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United States, 982 F.2d 378 (9th

 8   Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). According to his petition, Mr.

 9   Lloyd is currently confined at CRCC. Therefore, Mr. Lloyd must name the superintendent of his

10   facility as respondent.

11   With respect to Mr. Lloyd’s two pending applications to proceed in forma pauperis, (Dkt. 1, 11)

12   no action will be taken until and unless the deficiencies outlined above are corrected and Mr.

13   Lloyd has been advised that the Court recharacterizes this action as a habeas corpus petition. If

14   Mr. Lloyd was allowed to proceed in forma pauperis in a § 1983 action based on his first

15   application (see Dkt. 1), he would be required to pay the $350.00 filing fee in installments from

16   his prison trust account pursuant to § 1915(b) (prisoners are required to pay an initial partial

17   filing fee followed by installment payments in cases where the prisoner is unable to pay the

18   entire filing fee at the beginning of the civil action). The filing fee for a in forma pauperis habeas

19   petition is $5.00. By deferring consideration of Mr. Lloyd’s applications to proceed in forma

20   pauperis until he has been advised of the Court’s recharacterization of this action and corrected

21   the deficiencies outlined above, Mr. Lloyd will avoid being required to pay the full § 1983 filing

22   fee on an action that is unlikely to proceed forward in its present posture.          Based on the

23   foregoing, this Court does hereby ORDER as follows:

24


     ORDER - 4
           Case 3:20-cv-05287-RBL-JRC Document 13 Filed 08/12/20 Page 5 of 5



 1         (1)    Mr. Lloyd must file by September 10, 2020 an amended petition under § 2254

 2                alleging facts, if any, showing that his grounds for relief have been properly

 3                exhausted in state court, naming the proper respondent and otherwise showing

 4                cause why this matter should not be dismissed. The amended petition should

 5                contain all habeas claims he intends to raise.

 6         (2)    Failure to timely comply with this order will result in a recommendation that this

 7                action be dismissed.

 8         (3)    The Clerk shall send a copy of this order to Mr. Lloyd and the Court’s § 2254

 9                form petition.

10         (4)    The Clerk shall re-note Mr. Lloyd’s two applications to proceed in forma

11                pauperis (Dkt. 1, 11) for consideration on September 10, 2020.

12

13         Dated this 12th day of August, 2020.

14

15

16                                                      A
                                                        J. Richard Creatura
17
                                                        United States Magistrate Judge
18

19

20

21

22

23

24


     ORDER - 5
